UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                 -against-                                :    SUMMARY ORDER
                                                          :      18-cr-501 (DLI)
MICHAEL POYIN CHANG,                                      :
                                                          :
                                    Defendant.            :
                                                          :
--------------------------------------------------------- x

DORA L. IRIZARRY, Chief United States District Judge:

        Michael P. Chang (“Defendant” or “Chang”) is charged with theft of government funds in

violation of 18 U.S.C. § 666(a)(1)(A). Indictment, Dkt. Entry No. 12. On December 4, 2019,

Defendant filed a letter disclosing his intention to call at trial Richard M. Gawron (“Gawron”), as

an expert in CityTime, the interface used by New York City employees to log the hours they spend

working or on leave. Def. Ltr., Dkt. Entry No. 22. Defendant attached to his letter a copy of

Gawron’s Expert Report and Opinions (the “Expert Report”) and Gawron’s curriculum vitae. Id.,

Ex. 1, 2. respectively. Gawron’s “overall opinion,” based on the data he analyzed, is that “Dr.

Chang did not know how to properly use CityTime and specifically was never trained on or

explained the importance of Time In/Out punches and Annual Leave in CityTime.” Id.

        On December 18, 2019, the government moved to “preclude the admission of any expert

opinion testimony from Mr. Gawron regarding the defendant’s understanding of the CityTime

system or the defendant’s level of training (or lack thereof) on the CityTime system,” but did not

object to the expert’s testimony as to how the system works. Mot. to Exclude (“Mot.”), Dkt. Entry

No. 24. Defendant opposed the motion on January 3, 2020. Ltr. Response to Govt. Request to

Preclude (“Opp’n”), Dkt. Entry No. 26. The government filed a reply in support of its motion on
January 17, 2020. Mem. in Supp. of Mot. to Exclude (“Reply”), Dkt. Entry No. 28. For the reasons

set forth below, the government’s motion to exclude the expert’s testimony in part is granted.

                                          DISCUSSION

       The government does not seek to preclude all of Gawron’s testimony because it

acknowledges that Gawron “is fully conversant with the CityTime system and possesses the

requisite expertise to explain to the jury how that system operates” and could so testify. Mot. at 3.

Instead, the government seeks to preclude testimony from Gawron “regarding the defendant’s level

of knowledge about how the CityTime system did or did not work” as well as testimony regarding

whether the Defendant was adequately trained in the use of CityTime, as “based on speculation”

and “defendant’s otherwise inadmissible self-serving hearsay statements.” Id.

       Federal Rule of Evidence 704(b) (“Rule 704(b)”), which is not addressed by either the

government or defense, precludes Gawron from testifying as to Chang’s understanding of the

CityTime system and whether Chang received adequate training on its use. Rule 704(b) provides

that, “[i]n a criminal case, an expert witness must not state an opinion about whether the defendant

did or did not have a mental state or condition that constitutes an element of the crime charged or

of a defense. Those matters are for the trier of fact alone.” Fed. R. Evid. 704(b). The jury in this

case must determine whether the Defendant “knowingly and intentionally” stole funds from the

New York City Fire Department. The government alleges in the indictment that Chang stole funds

from the New York City Fire Department by billing for hours he did not work using the CityTime

system. See, Indictment ¶¶ 7-14. Rule 704(b) prohibits Gawron from offering his “overall

opinion” on the sufficiency of Chang’s training on and understanding of the CityTime system

because such testimony would be tantamount to opining on whether Chang knowingly or

intentionally stole funds from the New York City Fire Department, thus usurping the jury’s role.




                                                 2
See, United States v. DiDomenico, 985 F.2d 1159, 1165 (2d Cir.1993) (affirming exclusion of

expert witness under Rule 704(b) where proposed testimony amounted to a statement regarding

the “bottom-line inference” of whether defendant possessed the requisite mental state to commit a

crime); See also, United States v. Haynes, 729 F.3d 178, 196 (2d Cir. 2013) (plainly erroneous for

district court to admit expert testimony regarding defendant’s state of mind). Accordingly, such

testimony is inadmissible.

       Additionally, Gawron’s “overall opinion” as to Chang’s training and understanding of

CityTime must be excluded under Federal Rule of Evidence 702(b) because his ultimate

conclusions lack a sufficient basis in the data identified in the Expert Report. While Gawron’s

CityTime expertise and his analysis of data relevant to Chang’s use of CityTime allow him to

conclude that Chang was not using CityTime properly for purposes of recording hours worked and

vacation time used, he cannot testify as to his “overall opinion” that, as a result, Chang received

insufficient training on use of the system and did not understand its operation. See, Expert Report

at 10-12. Gawron’s conclusions as to the reasons for Chang’s improper use of the system, i.e., that

he was inadequately trained and did not understand how to use CityTime, do not follow necessarily

as a matter of logic and rest on an insufficient foundation in the data reflected in the Expert Report.

See, Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (holding that “[a] court may conclude that

there is simply too great an analytical gap between the data and the opinion proffered” to allow an

expert to state the opinion to the jury) (citation omitted). Accordingly, Gawron’s testimony as to

his “overall opinion” must be excluded for the additional reason that it is based on insufficient

facts or data. See, Fed. R. Evid. 702(b).




                                                  3
                                       CONCLUSION

       For the foregoing reasons, the government’s motion to exclude Gawron’s anticipated

expert testimony in part is granted.

SO ORDERED.

Dated: Brooklyn, New York
       January 21, 2020

                                                                /s/
                                                         DORA L. IRIZARRY
                                                             Chief Judge




                                            4
